Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/US18/31004 05/04/2018, which claims benefit of 62/504,148 with a filing date 05/10/2017.
2.	Claims 1-28 are pending in the application.  
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	Claims 1-21 and 24-28 are rejected under 35 U.S.C. 103(a) as being 
	                      obvious over Hoffmann  et al. US 2015/0005165 A1.
Applicants claim a compound of formula (I) or (II), i.e., 
    PNG
    media_image1.png
    307
    438
    media_image1.png
    Greyscale
, wherein X is N or CY and Y is hydrogen, alkyl or halogen,   R1-R8 is selected from hydrogen, alkyl, halogen, or alkynyl, , see claim 1.  Dependent claims 2-21 and 24-28 further limit the scope of compounds, i.e., X is N, CH, CF, R2 is halogen or Cl, R3 and R4 are hydrogen, R5 is F, R6 or R6’ is hydrogen or F, a composition further comprising 
Determination of the scope and content of the prior art (MPEP §2141.01)
	Hoffmann  et al. ‘165 discloses a compound/composition of formula (I), i.e., 


    PNG
    media_image2.png
    113
    198
    media_image2.png
    Greyscale
,  wherein X is N or CH, CL or CF, A is A15 
    PNG
    media_image3.png
    104
    144
    media_image3.png
    Greyscale
 or A16 
    PNG
    media_image4.png
    88
    153
    media_image4.png
    Greyscale
, and R1-R8 are hydrogen, halogen or alkyl, see columns 45-47. Hoffmann et al. ‘165 compositions further comprise at least one pesticidally active compound, and used for controlling unwanted plant.

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Hoffmann et al. ‘165 is that the variable A of  Hoffmann  et al. ‘165 represents a formula A15 or A16, while the instant claims represent A15 at the same position.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-21 and 24-28 prima facie obvious because one would be motivated to employ the compounds/compositions and methods of use of Hoffmann et al. ‘165 to obtain instant invention.   

Double Patenting
5.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claim 1 is rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claim 1 of Eckelbarger  et al. US 9,611,282.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a compound of formula (I) or (II), i.e., 
    PNG
    media_image1.png
    307
    438
    media_image1.png
    Greyscale
, wherein X is N or CY and Y is hydrogen, alkyl  or halogen,   R1-R8 is selected from hydrogen, alkyl, halogen, or alkynyl, , see claim 1.	
	 Eckelbarger et al. ‘282 claims a compound of formula (I), i.e., 


    PNG
    media_image5.png
    113
    156
    media_image5.png
    Greyscale
,  wherein X is  CF, A is A15  
    PNG
    media_image6.png
    171
    211
    media_image6.png
    Greyscale
or A16 
    PNG
    media_image7.png
    143
    260
    media_image7.png
    Greyscale
 , and R1is OR1’, R2-R8 are hydrogen, halogen or alkyl, see columns 153-158.
The difference between instant claims and Eckelbarger et al. ‘282 is that the variable X of Eckelbarger et al. ‘282 represent CF, while the instant claims represent N or CY and Y is halogen at the same position.

The motivation to make the claimed compounds derived from the known compounds of Eckelbarger  et al. ‘282 would possess similar activity to that which is claimed in the reference.	
Claim Objections
6. 	Claims 22-23 are objected to as being dependent on rejected claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629       

February 17, 2021